                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

WHITNEY HALLER and LEE WIESE, on               )                     4:19CV3028
behalf of William Wiese, a minor child,        )
                                               )
                       Plaintiffs,             )
                                               )                        ORDER
       v.                                      )
                                               )
COUNTY OF DUNDY, NEBRASKA, a                   )
Political Subdivision, JUSTIN NICHOLS,         )
Dundy County Sheriff, in his official          )
capacity, and CHARLES THIBEDEAU, in            )
his individual capacity,                       )
                                               )
                       Defendants.             )
                                               )


       IT IS ORDERED that the parties’ joint stipulation for extension of time (filing 12), treated
as a motion, is granted, and, accordingly, that Plaintiffs shall have until May 10, 2019, to respond
to Defendants’ motion to dismiss (filing 3).

       DATED this 25th day of April, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
